SHARP, Judge.
Appellant, reserving his right to appeal the denial of his motion for discharge on speedy trial grounds, pled no contest to a delinquency petition. The trial court withheld adjudication and placed the appellant on community control for one year.
The record reflects that the appellant was never in custody before the petition was filed; the adjudicatory hearing was held within ninety days of the date the petition was filed. We affirm. See Fla.R.Juv.P. 8.180(a).
AFFIRMED.
ORFINGER and FRANK D. UP-CHURCH, Jr., JJ., concur.